DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MICHAEL SACCOCCIO, JR.,
                             Appellant,

                                     v.

  USROF IV LEGAL TITLE TRUST 2015-1, By U.S. BANK NATIONAL
              ASSOCIATION, As Legal Title Trustee,
                          Appellee.

                               No. 4D17-1864

                               [June 21, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2015CA000534.

   Margaret A. Benton, Fort Pierce, for appellant.

  Kathleen Angione of Kahane & Associates, P.A., Plantation, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.